tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed vil tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend date state ceo board member cfo board member secretary board member state program event event o o m n t o t c a dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e e do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below letter cg catalog number 47630w e did you provide sufficient information to establish that you are organized and operated exclusively for c purposes no for the reasons described below facts you were incorporated on b as a non-profit corporation under c law your articles of incorporation and your by-laws state that your specific purpose is to integrate a diversified economic base into older neighborhoods while addressing issues of poverty promote local empowerment through offering independent ownership of residential and commercial condos create state-of-the-art facilities which offer housing and business access limited hotel space recreation dining areas conference halls training and resource areas museums and libraries your articles also provide this corporation is organized and operated exclusively for charitable purposes within the meaning of sec_501 internal_revenue_code no substantial part of the activities of this corporation shall consist of carrying on propaganda or otherwise attempting to influence legislation and the corporation shall not participate in or intervene in any political campaign including the publishing or distribution of statements on behalf of any candidate for public_office the property of this corporation is irrevocably dedicated to charitable purposes and no part of the net_income or assets of this corporation shall ever inure to the benefit of any private person upon the dissolution of the corporation or winding up of the corporation its assets remaining after payment or provision for payment of all debts and liabilities of this corporation shall be distributed to a nonprofit fund foundation or corporation which is organized and operated exclusively for charitable purposes and which has established its tax exempt status under sec_501 internal_revenue_code your bylaws provide in article that a board member may be removed for other reasons by the chief_executive_officer when the reasons are deemed incompatible with either the successful running of the organization or its purposes no provisions exist for the election or appointment of new board members or terms of office you submitted a conflict of interest policy that is not executed in addition a copy of your executive compensation policy purchasing policy for the acquisition of goods and services and equal opportunity policy were included with form_1023 you are an organization formed to further multiple purposes your purposes include the following letter cg catalog number 47630w invest in the transformation of underserved neighborhoods v v v v v v v v v v v restore housing to a level of opulence to attract urban professionals work to create a community that include sec_1 affluent middle income subsidized protect older established homeowners and renters from predatory real_estate practices offer leasable luxury residential living spaces commercial business spaces and hotel suite accommodations restore the american dream of homeownership to all reduce crime through pride of ownership increase the tax_base of the community increase interactions between all members of the community reduce community tensions brought on by socio-economic segregation increase the peace and security of the community advocate and promote the flex or mixed use zoning to address needs of the community you have developed seven programs in furtherance of your purposes the first and second programs include two separate art museums each to include workshops training sessions enrichment salons concierge and conferencing services free personal shopping and internet access art classes new artist openings volunteer services and fundraising events your third program is a youth officer horseback riding program to include neighborhood police officers working with local youth to teach them how to ride and care for horses horseback riding will also be offered to the general_public on a fee basis your fourth program h is a collaborative film project promoting the points of agreement between various religions political views educational models media campaigns and business principles youth will develop new writing audio video mixing dancing singing production directing staging performance and multimedia arts computer graphics animation and promotional marketing skills over the course of the project your fifth program will use park sing-a-longs to bring people of the community together your sixth program j is a fundraising event in which national rangers and mounted officers run a race annually on a western style trail on new year’s day in conjunction with a nationally recognized sporting event finally your seventh program k is an annual fundraising event held on new year's eve around the world to hopefully be supported and attended by the president of the united_states toward ending poverty and prejudice by providing state-of-the-art development for housing and businesses to grow in an organic flex-space or mixed-use zoning format the target market of each new community i sec_1 affluent moderate income and subsidized inclusionary programs will include ethics professional development courses basic life style awareness classes and lifestyle change assistance and coaching classes k will be used to solicit donations and raise funds that will go you have three officers and directors including d e and f d and e are married to each other f is not related by blood or marriage to d and e f resides in c d is your chief and live in g executive officer and will be the primary individual responsible for your operations e is your chief financial officer f is your secretary and is in charge of correspondence your board is will both receive compensation voted in for a new one-year term every december d and e greater than dollar_figure the projected budgets you submitted with your application contained among other things development costs for each art museum including purchasing two properties as well as substantial renovation costs the expenses for renovation of the two properties were removed from your budget during the processing of your application letter cg catalog number 47630w your website is not operational at this time pending approval of your tax-exempt status your current activities are conducted at a facility owned by d and e no lease agreement is involved you were formed in c however d and e have since moved to g where you will be headquartered minimal activities have officially been conducted since your incorporation d and e have a fourteen year history of transforming properties into nice livable space while salaries are not currently being paid to d and e future compensation was set at comparable executive and management positions in the public or private sectors your mixed-use development projects will be located in older neighborhoods however they will not be started until funding is obtained you plan to acquire housing that is neglected then rehab and either sell or rent it including both residential and commercial spaces mixed uses will be present in the same building you did not provide the specific criteria used to select tenants or buyers other than that you will prohibit discrimination on the basis of race color and religion you did indicate that you plan to create neighborhoods that are affluent moderate you did submit demographic information regarding two areas in income and subsidized which you plan to operate in g which indicates that both areas have lower incomes than the median for the area high concentration of minorities and higher crime rates you plan to involve the community in your projects through the use of workshops training programs and community events one of your responses to our additional information request stated you at this time is removing from its plans all proposed housing development plans to include but not limited to a development of mixed use condo’s b rehabilitation of older homes and c development of new communities that are one third affluent one third moderate income and one third subsidized a current activity description was then requested based upon the removal of major activities you stated in response to that request the activities of the organization have not changed we still intend to rehab buildings subsequently you submitted an activity description that included the housing and commercial development projects as initially described in your form_1023 you plan to fundraise through public events over the next two years and build empowerment training showcase art launch the horseback riding and art programs provide housing and development and hold community festivals your two art museums will be located in homes owned by d and e one of which is used as their personal_residence once the refurbishment and renovations are complete the property will have art visible throughout the building where d and e reside in addition the organization's offices will be located in the building and various events will also be held there in addition the facility is currently used to provide housing and care for international exchange students residing with d and e the use of the facilities will be donated to you by d and e to date all renovation costs have been paid for by d and e the entire home will be open to the public to showcase how a family can live with international students and to showcase the art of the students the students are required to attend school however funds are provided to you for their care subsequently you stated that any income from student or shared housing will be run separately from the 501c3 on a form the second facility will also be refurbished for use by you photos were requested of the facilities however you declined to submit any to date the only activity that you have conducted has been holding informal salons on cultural enrichment and education at no charge to create harmony among different ethnic and economic groups letter cg catalog number 47630w law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section test it is not exempt if an organization fails to meet either the organizational_test or the operational sec_1_501_a_-1 of the regulations states that an organization is not exempt from tax merely because it is not organized and operated for profit in order to establish its exemption it is necessary that every such organization claiming exemption file an application form with the internal_revenue_service sec_1_501_a_-1 of the regulations states that an organization claiming exemption under sec_501 and described in any paragraph of sec_501 other than sec_501 shall file the form of application prescribed by the commissioner and shall include thereon such information as required by such form and the instructions issued thereto sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if that accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an applicant organization must establish that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the letter cg catalog number 47630w creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community revrul_67_138 - the organization's training of low-income families on various aspects of house-building and homeownership is educational since the training is useful to and develops the capabilities of the individuals who receive it and benefits the community the organization's other activities in assisting families in need to obtain adequate housing are charitable since they provide relief to the underprivileged lessen the burdens of government and are a means of combating community deterioration accordingly the organization is exempt from federal_income_tax under sec_501 of the code revrul_68_655 - by educating the public about integrated housing and conducting intensive neighborhood educational programs to prevent panic selling because of the introduction of a non-white resident into a formerly all-white neighborhood the organization is striving to eliminate prejudice and discrimination and to lessen neighborhood tensions by making mortgage loans to families that cannot obtain such loans commercially but that otherwise are considered desirable residents the organization is trying to break down the barriers of prejudice and gain acceptance of integrated housing within the community it accomplishes this same objective by purchasing homes and reselling or leasing them on an open occupancy basis to families that will be compatible to a neighborhood and demonstrate the feasibility of integrated communities by stabilizing the neighborhood the organization is combating potential community deterioration accordingly the organization is exempt from federal_income_tax under sec_501 of the code revrul_70_186 1970_1_cb_128 in which it was found that it would be impossible to accomplish the organization’s charitable purposes of cleaning and maintaining a lake without providing benefits to certain private property owners in the quantitative sense to be incidental the benefit to private interest must not be substantial in the context of the overall public benefit conferred by the activity letter cg catalog number 47630w revrul_70_585 - provides four situations where an organization is formed for charitable purposes and accomplishes its charitable purposes through a program of providing housing for low and in certain circumstances moderate income families it is entitled to exemption under sec_501 of the code situation - by providing homes for low income families who otherwise could not afford them the organization is relieving the poor and distressed thus it is held that this organization is organized and operated exclusively for charitable purposes and it is exempt from federal_income_tax under sec_501 of the code situation - the organization's activities are designed to eliminate prejudice and discrimination and to lessen neighborhood tensions it is engaged in charitable activities within the meaning of sec_501 of the code situation - the organization's purposes and activities combat community deterioration by assisting in the rehabilitation of an old and run-down residential area they are charitable within the meaning of sec_501 of the code situation - the organization plans to erect housing that it to be rented at cost to moderate income families the organization is financed by mortgage money obtained under federal and state programs and by contributions from the general_public since the organization's program is not designed to provide relief to the poor or to carry out any other charitable purpose within the meaning of the regulations applicable to sec_501 of the code revrul_74_587 - through its program of financial assistance the organization is devoting its resources to uses that benefit the community in a way that the law regards as charitable such conclusion follows from the fact that the organization's described program of aiding minority- owned businesses promotes the social welfare of the community since it helps to lessen prejudice and discrimination against minority groups by demonstrating that the disadvantaged residents of an impoverished area can operate businesses successfully if given the opportunity and proper guidance it also helps to relieve poverty while at the same time lessening neighborhood tensions and dissatisfaction arising from the lack of employment opportunities by assisting local businesses that will provide a means of livelihood and expanded job opportunities for unemployed or underemployed area residents finally it combats community deterioration by helping to establish businesses in the area and by rehabilitating existing businesses that have deteriorated although some of the individuals receiving financial assistance in their business endeavors under the organization's program may not themselves qualify for charitable assistance as such that fact does not detract from the charitable character of the organization's program the recipients of loans and working_capital in such cases are merely the instruments by which the charitable purposes are sought to be accomplished accordingly the organization is exempt from federal_income_tax under sec_501 of the code revrul_76_147 - activities of the organization include urging community residents to clean and repair private property encouraging realtors to use nondiscriminatory sales practices in the buying and selling of homes providing general information on methods of counteracting housing deterioration and ways of improving homes sponsoring alley clean-up campaigns taking surveys to determine the adequacy of schools and recreational facilities in the area and supporting programs directed at achieving reasonable population density standards in relation to community resources by engaging in the community improvement activities described above the organization is combating community deterioration within the meaning of section letter cg catalog number 47630w c -1 d of the regulations such activities benefit a community in a charitable manner whether or not the community is presently in a state of decline the community and derivatively all those who live there are benefitted see revrul_68_655 1968_2_cb_213 which states that an organization engaged in activities designed to stabilize a neighborhood is combatting potential community deterioration and qualifies for exemption under sec_501 of the code revrul_76_419 - by inducing industrial enterprises to locate in an economically depressed area and to hire and train the underemployed and unemployed in that area the subject organization is similarly devoting its resources to uses that benefit the community in ways the law regards as charitable the organization's activities serve not only to relieve poverty but also to lessen neighborhood tensions caused by the lack of jobs and job opportunities in the area combating community deterioration further by creating an industrial park out of a blighted_area the organization is section dollar_figure of revproc_2012_9 provides that an organization seeking recognition of exemption under sec_501 c must submit a completed form_1023 a substantially completed application includes a detailed narrative statement of proposed activities including each of the fundraising activities of a sec_501 organization and a narrative description of anticipated receipts and contemplated expenditures section dollar_figure of revproc_2012_9 provides exempt status may be recognized in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling in 326_us_279 66_sct_112 l nonexempt purpose ed the supreme court held that the presence of a single if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in p p l scholarship v commissioner t c an organization operated bingo at a bar for the avowed purpose of raising money for scholarships the board included the bar owners the bar accountant also the director of the bar as well as two players the board was self- perpetuating the court reasoned that since the bar owners controlled the organization and appointed the organization's directors the activities of the organization could be used to the advantage of the bar owners letter cg catalog number 47630w 82_tc_215 an organization was organized to provide education and charity but failed to provide sufficient details regarding its proposed operations the court held that it failed to prove that it would operate exclusively for exempt purposes under sec_501 of the code peoples prize v commissioner t c memo petitioner has for the most part provided only generalizations in response to repeated requests by respondent for more detail on prospective activities such generalizations do not satisfy us that petitioner qualifies for the exemption 70_fedclaims_782 the organization failed to establish an administrative record that showed it was operated for exclusively exempt purposes the court found instead that it was part of a tax_avoidance scheme and primarily provided private benefits application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 you fail both tests organizational_test to demonstrate that it is organized exclusively for exempt purposes thus satisfying the organizational_test an organization must have a valid purpose clause and a valid dissolution provision sec_1_501_c_3_-1 and sec_1 c -1 b of the regulations you do not have a valid purpose clause therefore you do not meet the organizational_test purpose clause limits the organization’s purposes to one or more exempt purposes and does not expressly empower the organization to engage other than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations a valid your articles provide that your specific purpose is to integrate a diversified economic base into older neighborhoods while addressing issues of poverty promote local empowerment through offering independent ownership of residential and commercial condos create state-of- the-art facilities which offer housing and business access limited hotel space recreation dining areas conference halls training and resource areas museums and libraries your articles do not limit your purposes to one or more exempt purposes specifically offering independent ownership of residential and commercial condos as well as housing and business access and limited hotel space are not exempt purposes therefore you do not have a valid purpose clause accordingly you are not organized for exempt purposes operational_test letter cg catalog number 47630w to satisfy the c operational_test an organization must establish that it is operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations you failed to establish that you are operated exclusively for one or more exempt purposes based on the information you provided you have failed to establish that your operations will be charitable through relief of the poor and distressed the regulations define the word charitable as including relief of the poor and distressed or of the underprivileged sec_1 c - d of the regulations your plans include acquiring housing and to provide both residential and commercial spaces that include affluent middle income and subsidized housing leasable luxury residential living spaces commercial business spaces and hotel suite accommodations will also be included your housing and development activities will not be restricted to low income individuals as in revrul_70_585 supra nor are the commercial spaces reserved for aiding minority-owned businesses that promote the social welfare of the community by helping to lessen prejudice and discrimination as did the organization in revrul_74_587 supra nor are you similar to the organization in revrul_76_419 supra which was inducing industrial enterprises to locate in an economically depressed area and to hire and train the underemployed and unemployed in that area you have provided no evidence that your proposed housing or commercial spaces will serve any recognized charitable purposes you have not established that your operations will be educational within the meaning of sec_1_501_c_3_-1 your enrichment salons were conducted to create harmony among different ethnic and economic groups in the community you did not submit detailed information regarding the salons such as who attended when they were held the topics that were discussed how they were publicized to the community or how they created harmony among the different groups in the community while the salons may have furthered charitable or educational_purposes you have not submitted sufficient information to support that fact in addition your proposed art museums consist of plans to display artwork by the international students residing with d and e in their personal_residence you have not demonstrated that your art museum is even open to the public or that you are providing instruction or training of the individual for the purpose of improving or developing his capabilities you are unlike the organizations in rev_rul and revrul_68_655 in that you have not demonstrated that your activities further an educational purpose while some of your proposed activities appear to be educational or charitable a substantial part of your proposed activities are not exclusively charitable or educational in addition two of your three board members are married to each other and the third board member resides in a different state you indicated that your board members are voted in each year for a one year term however the board members have remained the same since you incorporated over seven years ago your bylaws do not include any provisions for the election or appointment of new board members they do provide that a board member may be removed by the chief_executive_officer d is the chief_executive_officer and e is the chief financial officer they control your daily operations you did submit a conflict of interest policy that was not executed d and e will both be compensated finally you plan to use two facilities owned by d and e to conduct the organization’s activities initially you indicated that renovation costs for the facilities would be paid_by you however you subsequently removed those costs from your budgets the use of the facilities will be donated to you however one of the buildings is also d and e's letter cg catalog number 47630w residence you do not have adequate safeguards or controls in place to protect you in your dealings with d and e finally d and e will be determining their own compensation you are similar to the organization in p p l scholarship v commissioner supra where the board included related parties and was self-perpetuating the court reasoned that since the related parties controlled the organization and appointed the organization’s directors the activities of the organization could be used to the advantage of the bar owners you have not demonstrated that any private benefit or inurement is incidental to the overall public benefit as in revrul_70_186 the private benefit and inurement to c and d as well as other non-charitable beneficiaries that will be involved in your proposed housing and commercial developments is substantial and is not incidental to any charitable purposes failure to provide sufficient information additional information was requested six times regarding your proposed activities however you failed to provide the requested detailed information you failed to demonstrate that your activities are or will be conducted in a charitable or educational manner as required the information you submitted is insufficient for us to conclude that you are organized and operated exclusively for charitable purposes as specified in sec_501 of the code to be exempt an organization must provide a substantially complete application sec_1 a and exemption from federal_income_tax is not a right it is a strictly interpreted matter of legislative grace and the burden rests with the applicant to prove that it is entitled to exempt status new dynamics foundation supra your application did include some information required by the form and its instructions such as copies of your bylaws organizing document and an activity description however the activity description did not include detailed information regarding any of your seven programs your application does not satisfy the requirements of sec_1_501_a_-1 and of the regulations and revproc_2012_9 you are not fully operational and do not intend to commence operations of all of your activities until you are recognized as an exempt_organization the service may recognize exempt status in advance of operations if an applicant describes its proposed operations in sufficient detail to permit a conclusion that it will clearly meet the requirements for exemption in accordance with sec_501 c of the code however a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement la verdad v commissioner supra conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes you are not organized exclusively for exempt purposes as required by sec_1_501_c_3_-1 of the regulations because your articles of incorporation do not limit you to one or more exempt purposes you are not operated exclusively for an exempt_purpose as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations because providing mixed use spaces for affluent and middle income residents as well as commercial spaces for businesses does not further an exempt_purpose nor do you limit your letter cg catalog number 47630w services to a charitable_class and you provide only minimal educational activities you do not serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations because you are providing services to a non-charitable class nor are your other activities furthering a recognized charitable purpose furthermore you have not provided sufficient detail to establish that your proposed activities are exclusively charitable or educational within the meaning of sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination f your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include n w - the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation letter cg catalog number 47630w during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
